UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6551


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

EDGAR NELSON PITTS, a/k/a Marlon Smith,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Lynchburg. Elizabeth Kay Dillon, District Judge. (6:94-cr-70068-EKD-2)


Submitted: October 29, 2020                                 Decided: November 17, 2020


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edgar Nelson Pitts, Appellant Pro Se. Laura Day Rottenborn, OFFICE OF THE UNITED
STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Edgar Nelson Pitts appeals from the district court’s order granting his motion for a

sentence reduction under Section 404 of the First Step Act of 2018, Pub. L. No. 115-391,

132 Stat. 5194. * We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court.         United States v. Pitts, No.

6:94-cr-70068-EKD-2 (W.D. Va. Apr. 6, 2020). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                                 AFFIRMED




       *
         Although the district court granted Pitts’ motion, the reduction granted by the court
did not reduce his sentence to the full extent he requested.

                                              2